Gaynor, J.:
If the words, “ thence up and along the West bank of said Sprout Creek”, established the line "along the West bank instead of along the middle of Sprout Creek, which is doubtful (Gouverneur v. National Ice Co., 134 N. Y. 355), *429then the creek lies wholly within the town of East Eishkill, the plaintiff. But . even so, I think both towns are jointly liable for the repair of the bridges over it. The statute is that in case of bridges “ over streams or other waters forming the boundary line of towns”, such joint liability exists (Highway L., Sec. 130). Though the line be along the West bank, it is formed by the creek as much as though it were along the middle. Whether the line touches and follows the water only along its edge, or is in the stream a fbot, or to the middle, does not make a different case. The statute has to be interpreted liberally, for its intention is to make two towns share equally the expense of bridges which abut on each town for the use of both towns, and that is necessarily the case whether the town line be at the bank or in the middle.
Judgment for the plaintiff.